Citation Nr: 1647310	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1968 to August 1970, including service in the Republic of Vietnam from January 1969 to August 1970.  He died in July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Albuquerque, New Mexico, VARO.  

In July 2016, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  At the hearing she waived Agency of Original Jurisdiction (AOJ) of evidence she subsequently provided in support of her appeal.


FINDINGS OF FACT

1.  The Veteran died in July 1988 as a result of ruptured esophageal "varicocoele" (variceal), portal hypertension, and alcoholism.

2.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in February 2010 and the July 2016 Board hearing transcript.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  Reasonable efforts to obtain additional private treatment records have been provided.  There is no evidence of any additional existing pertinent records.  

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable to a dependency and indemnity compensation (DIC) claim because the provision specifically states it is only for "disability compensation", which is defined as a payment to a Veteran.  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that, while § 5103A(d) is inapplicable to DIC claims, § 5103A(a)(1) still requires that VA make "reasonable efforts" to provide assistance, including obtaining a medical opinion.  VA, however, is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  A mere conclusory generalized lay statement that a service event or an illness caused the death is insufficient to require VA to provide an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Recently obtained evidence was provided in support of the claim that the Veteran experienced posttraumatic stress disorder (PTSD) as a result of his service in Vietnam.  However, PTSD was not an identified cause of the Veteran's death nor has more than a mere conclusory general lay statement been provided in support of the claim that he self-medicated his PTSD with alcohol consumption which caused or contributed to his death.  No competent evidence was obtained indicating that the Veteran's alcohol consumption or alcoholism may be attributable either to service or to PTSD as a result of service.  Based upon the available evidence, the Board finds there is no reasonable possibility that further VA assistance would aid in substantiating the claim.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the issue on appeal would not cause any prejudice to the appellant.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).  

Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2015).  VA law precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct; however, secondary service connection may be established "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001)

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2015).  Certain disorders if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Ruptured esophageal "varicocoele" (variceal), portal hypertension, and alcoholism are not disorders for which service connection may be presumed. 

VA regulations provide that the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2015).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The regulations under 38 C.F.R. § 3.312(c) also provide that:

(1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The appellant contends that the Veteran's death was caused as a result of service including as a result of his having self-medicated a service-related PTSD by consuming alcoholic beverages.  In statements and testimony in support of her claim she asserted that his alcohol consumption was a result of PTSD due to his traumatic experiences in Vietnam.  The Veteran's death certificate indicates he died in July 1988 with an immediate cause of death of ruptured esophageal "varicocoele" (variceal) with a four hour interval between onset and death, with contributory causes including portal hypertension with a four year interval between onset and death and alcoholism with an unknown interval between onset and death.  

Service treatment records are negative for complaint, treatment, or diagnosis associated with the Veteran's cause of death.  Reports indicate an adverse response to ethanol consumption without an associated or related diagnosis.  Records show he served in the Republic of Vietnam and that he received medals and awards including the Purple Heart, the Combat Infantryman's Badge, and the Army Commendation Medal with V Device and First Oak Leaf Cluster.  Service connection was established during the Veteran's lifetime for a scar, residual of a laceration to the mid-lumbar area.

In a July 2016 statement A.V., M.D., reported that he had been the Veteran's personal physician.  He recalled that the Veteran had mental health problems as a result of his service in Vietnam which met the criteria for PTSD.  It was noted he had struggled with intense anxiety, depression, flashbacks, recurrent memories, emotional withdrawal, and anger problems.  It was further noted that he had been reluctant to seek professional care from VA and the medical records of his treatment were unavailable.  

Based upon the evidence of record, the Board finds that a service-connected disability did not cause or contribute materially or substantially to the Veteran's death and that the cause of his death is not otherwise related to service.  The evidence shows that he died in July 1988 with an immediate cause of death of ruptured esophageal "varicocoele" (variceal) with contributory causes including portal hypertension and alcoholism.  The available record shows the Veteran served in the Republic of Vietnam and the provided diagnosis of PTSD is based upon credible combat-related stressors.  However, there is no competent evidence indicating any possible relationship between his PTSD and the cause of his death many years after service.  VA law precludes compensation for primary alcohol abuse disabilities; and, there is no clear medical evidence establishing that an alcohol abuse disability was caused by his PTSD or any other incident or service.

Consideration has been given to the appellant's personal assertion that the Veteran's death due at least in part to alcoholism was related to his service as a result of his self-medicating his PTSD.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The pertinent matter at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the appellant is competent to report observable symptoms, but finds there is no indication that she is competent to etiologically link any such symptoms to a medical diagnosis.  She is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she received any special training or acquired any medical expertise in evaluating such matters.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


